12-1089
    Chen v. Holder
                                                                                  BIA
                                                                          Van Wyke, IJ
                                                                          A099 938 878
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 17th day of July, two thousand thirteen.

    PRESENT:
             JON O. NEWMAN,
             PIERRE N. LEVAL,
             JOSÉ A. CABRANES,
                  Circuit Judges.
    _____________________________________

    YAN FANG CHEN,
             Petitioner,

                     v.                                    12-1089
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Richard Tarzia, Belle Mead, New
                                  Jersey.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Terri J. Scadron,
                                  Assistant Director; Genevieve Holm,
                          Trial Attorney, Office of
                          Immigration Litigation, United
                          States Department of Justice,
                          Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Yan Fang Chen, a native and citizen of the

People’s Republic of China, seeks review of a February 24,

2012, order of the BIA, affirming the October 5, 2009,

decision of Immigration Judge (“IJ”) William P. Van Wyke,

which denied her applications for asylum, withholding of

removal and relief under the Convention Against Torture

(“CAT”).     In re Yan Fang Chen, No. A099 938 878 (B.I.A. Feb.

24, 2012), aff’g No. A099 938 516 (Immig. Ct. New York City

Oct. 5, 2009).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as supplemented by the BIA.     See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

applicable standards of review are well-established.       See

8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513 (2d Cir. 2009).

                                2
    Chen argues that the agency erred in finding that she

did not establish past persecution on account of her

opposition to China’s coercive population control policies.

However, Chen has not adequately countered the agency’s

dispositive determination that she did not provide

reasonably available corroborating evidence, as her husband,

who lived in New York without status, and was in the best

position to corroborate her testimony about his forced

sterilization, did not testify on her behalf.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii); see also Yan Juan Chen v. Holder, 658

F.3d 246, 252-53 (2d Cir. 2011) (affirming IJ’s

determination that an asylum applicant whose husband was in

the United States, lacked immigration status, and declined

to testify on her behalf had not provided reasonably

available corroborating evidence of her claim).

    Chen also argues that the agency erred in finding that

she did not have a well-founded fear of future persecution

based on her current practice of Falun Gong.    The agency did

not clearly err in finding that Chen failed to adequately

corroborate her Falun Gong practice, given that her sole

witness was an individual who did not practice Falun Gong

himself and only believed that her exercises were Falun Gong


                             3
movements because Chen told him they were.     See 8 U.S.C.

§ 1158(b)(1)(B)(iii), Yan Juan Chen, 658 F.3d at 252-53.

Additionally, the agency did not err in finding that Chen

did not establish that the Chinese government was aware or

would likely become aware of her practice of Falun Gong,

given that she mainly practiced at home by herself and did

not engage in proselytizing or otherwise view her practice

as a religious or political activity, which might bring her

to the attention of the government.     See Hongsheng Leng v.

Mukasey, 528 F.3d 136, 142-43 (2d Cir. 2008); Shi Jie Ge v.

Holder, 588 F.3d 90, 96 (2d Cir. 2009).     Therefore,

substantial evidence supports the agency’s determination

that Chen did not establish eligibility for asylum or

withholding of removal on the basis of her practice of Falun

Gong.     Chen does not argue that she merits protection under

the CAT.

    For the foregoing reasons, the petition for review is

DENIED.     As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with


                                4
Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5